Citation Nr: 1545643	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  10-43 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Whether new and material evidence has been received to reopened the previously denied claim of entitlement to service connection for skin cancer due to herbicide exposure, and if so, entitlement to that benefit.

2.  Entitlement to service connection to peripheral neuropathy, to include as due to herbicide exposure.

3.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

4.  Entitlement to a disability rating in excess of 50 percent for sleep apnea.

5.  Entitlement to a total disability rating based upon individual unemployability (TDIU).

6.  Whether the Veteran is competent for VA disability benefit purposes.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H.W. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 1970, including honorable service in the Republic of Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which denied service connection for peripheral neuropathy and declined to reopen the previously denied service connection claim for skin cancer.

In May 2011, the Veteran appeared and testified at a Travel Board the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.  

The Veteran's case was remanded in March 2013 for additional development, and has since been returned to the Board for adjudication.  

This appeal was processed using the Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for peripheral neuropathy, increased ratings for PTSD and sleep apnea, entitlement to a TDIU, and whether the Veteran is competent for VA purposes are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A May 2008 rating decision denied entitlement to service connection for skin cancer because it was not caused or aggravated by active service, including the Veteran's presumed exposure to herbicides. 
 
2.  Evidence received since the May 2008 decision is cumulative and redundant and does not raise a reasonable possibility of substantiating the skin cancer claim.


CONCLUSION OF LAW

Evidence received since the May 2008 rating decision is not new and material with respect to the service-connection claim for skin cancer, and the claim may not be reopened.  38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran' claim, the VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

A VCAA letter dated in September 2009 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The September 2009 letter also described what the evidence must show to constitute new and material evidence.  Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his service connection claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ explained the issue on appeal during the hearing and generally discussed the basis of the prior determination.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ( stating that "no error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced national service organization and has submitted argument in support of his claim.  These arguments have referenced the applicable law and regulations necessary for a grant of service connection on a new and material basis.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (indicating that remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claim. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2014). 

As to the Veteran's request to reopen his claim for entitlement to service connection for skin cancer, the record contains sufficient evidence to make a decision on the claim.  VA has fulfilled its duty to assist.  In reaching that conclusion, the Board notes that until a claim is reopened VA does not have a duty to obtain a medical opinion.  See 38 C.F.R. § 3.159(c)(4)(C)(iii) (2014).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance). 

A claim based on a new theory of entitlement is not a new claim, but constitutes a claim to reopen the previously denied claim.  Ashford v. Brown, 10 Vet. App. 120 (1997).  A new theory of causation for service connection for the same disease or injury that was the subject of a previously denied claim cannot be the basis of a new claim but rather should be regarded as a claim to reopen the previously denied claim, and if the evidence supporting the Veteran's new theory of causation constitutes new and material evidence, then VA must reopen the Veteran's claim.  See Boggs v. Peake, 520 F.3d 1330, 1336-37 (Fed. Cir. 2008); see also Robinson v. Peake, 21 Vet. App. 545, 550 (2008), citing Bingham v. Principi, 18 Vet. App. 470, 474 (2004), aff'd, 421 F.3d 426, 1346, 1349 (Fed. Cir. 2005) (noting that a final denial on one theory is a final denial on all theories).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Factual Background and Analysis

The Veteran seeks to reopen his previously denied claim of entitlement to service connection for skin cancer, to include as due to herbicide exposure.  

The RO originally denied the Veteran's claim of service connection for skin cancer in a May 2008 rating decision.  The basis of the denial was that although the Veteran had presumed exposure to herbicides while serving in Vietnam, skin cancer is not a presumptive disorder for which service connection can be granted based on herbicide exposure, and he was not shown to have skin cancer within his first post-service year nor is it otherwise related to his military service.  The Veteran filed his claim to reopen in September 2009.  

At the time of the May 2008 rating decision, the evidence of record included: (1) service treatment records showing treatment for lesions on his face with a diagnosis of dermatitis, possible impetigo; (2) VA treatment records showing treatment for various forms of skin cancer (basal cell carcinoma, melanoma, and squamous cell carcinoma), sun damaged skin, and recommendations that the Veteran limit his sun exposure; and (3) the Veteran's contention that his skin cancer is due to Agent Orange exposure.   

Evidence received since the May 2008 rating decision includes (1) the Veteran's statements asserting that his skin cancer is due to Agent Orange exposure; (2) statements from the Veteran's wife indicating their vigilance in checking his lesions on his skin and describing his history of skin cancer; (3) the Veteran's submission of copies of his treatment records showing basal cell carcinoma, melanoma, and squamous cell carcinoma both dated prior to May 2008 and thereafter; (4) online articles showing where herbicides were used in Vietnam and which diseases are deemed presumptively due to Agent Orange exposure for VA compensation purposes; (5) the Veteran's endocrinologist indicating that "[h]is exposure to agent orange might [have] had many implications in his health condition and they need to be studied" and his request that VA assist the Veteran in possibly obtaining a rating for his skin conditions; (6) Board decisions relating to other veterans; (7) the hearing testimony of the Veteran and his spouse relating that his skin cancer was due to his military service, including sun exposure and exposure to Agent Orange; 

Upon careful review of the evidence of record, the Board finds that new and material evidence has not been received to reopen the previously denied claim of entitlement to service connection for skin cancer.  

For evidence to be new and material for the skin cancer claim, it would have to tend to show that the Veteran's skin cancer was incurred in or aggravated by service, or is otherwise related to his military service.

On review of the evidence above, the Board finds that the evidence received since May 2008, with respect to his claimed skin cancer, is not material to the claim.  Nothing in the added to the record relates to the reason the claim was originally denied; i.e., nothing therein shows or implies that the Veteran has skin cancer that is attributable to event, injury, or disease during service that has not previously been considered in conjunction with the Veteran's claim-including his presumed exposure to herbicides. 

The evidence includes mostly duplicate records and treatment for recent symptoms that does not show or imply any relationship between those symptoms and active service.  Importantly, these new treatment records show similar notations as in the treatment records available at the time of the May 2008 rating decision, which showed the Veteran's reports that his skin cancer is due to herbicide exposure during service.  In other words, although these medical records are technically new, they are not material as they merely reiterate a similar medical history described by the Veteran during VA treatment prior to the May 2008 rating decision. While the Veteran's endocrinologist asked that VA assistance the Veteran in obtaining a rating for several claimed disabilities including "possibly his skin disorder," the endocrinologist did not proffer an opinion linking the Veteran's skin condition to his service or in-service herbicide exposure.  Thus, this statement is also not material.  

The Board has also considered the lay statements from the Veteran and his spouse that his skin cancer is related to his military service, but these statements were merely cumulative of his statements of record at the time of the May 2008 rating decision.  The Board has considered the new statements suggesting that sun exposure during service caused his current skin cancer.  The Board finds, however, that the Veteran's history of sun exposure was considered at the time of the May 2008 decision inasmuch as his treatment records show sun damage and treating professionals have cautioned the Veteran on limiting his sun exposure in the future.  None of the newly received records have attributed the Veteran's skin cancer to any event, injury, or disease in service-to include the presumed exposure to herbicides.  Simply put, the new evidence of record is essentially duplicative of the evidence and arguments of record at the time of the May 2008 rating decision. 

The Board has considered the skin cancer claim in light of Shade, 24 Vet App 110.  Although Shade asserts that a case must be reopened if any previously-unproven element of service connection is addressed, in this case the evidence received since May 2008 does not pertain to any element of service connection that was previously missing.  Accordingly, the circumstance cited by Shade is not applicable for the skin cancer claim. 

Although the additional treatment records and lay statements constitute new evidence, they are not material in that they do not show a possibility of substantiating the Veteran's claim for service connection for skin cancer.  Accordingly, the additional evidence received since May 2008 is not new and material and the claim may not be reopened. 

Until the Veteran meets his threshold burden of submitting new and material evidence sufficient to reopen his claim, the benefit of the doubt doctrine does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

New and material evidence not having been received, the request to reopen the claim for service connection for skin cancer is denied.  


REMAND

The Board finds that additional development is necessary regarding the Veteran's service connection claim for peripheral neuropathy, increased rating claims for PTSD and sleep apnea, TDIU claim, and proposed finding of incompetency.

Peripheral Neuropathy 

The Veteran contends that he has peripheral neuropathy due to his in-service exposure to herbicides.  

The Board notes that the Veteran's service treatment records show no complaints related to peripheral neuropathy, and he was not treated for the same until he was noted to have "probable peripheral neuropathy" in 2007.  

In statements received from the Veteran's endocrinologist, he generally indicated that the Agent Orange exposure may cause peripheral neuropathy.  Importantly, the Veteran has been diagnosed as having insulin resistance, but has not yet been diagnosed as having diabetes mellitus.  

To date, the Veteran has not been afforded a VA examination in conjunction with his claim of entitlement to service connection for peripheral neuropathy.  The Board finds that the minimal threshold for when a VA examination is required has been met, and the Veteran should be afforded a VA examination for his claimed peripheral neuropathy.  See 38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing circumstances when a VA examination is required).

Manlincon Issues

In a May 2015 rating decision, the RO denied service connection for peripheral neuropathy, increased ratings for PTSD and sleep apnea, a TDIU, and proposed to find the Veteran incompetent.  In June 2015, the Veteran filed a valid notice of disagreement with the decision.  The Board notes that the issue of entitlement to service connection for peripheral neuropathy is already on appeal as noted on the cover page of this decision.  To date, however, the AOJ has not issued the Veteran a Statement of the Case (SOC) with respect to these claims.  Because the notice of disagreement placed the issues in appellate status, the matter must be remanded for the originating agency to issue a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should provide the Veteran a Statement of the Case on the issues of entitlement to increased ratings for PTSD and sleep apnea, a TDIU, and proposal for a finding of incompetency should be issued to him and his representative.  The Veteran should be informed of the requirements to perfect an appeal with respect to the new issues.  If he perfects an appeal with respect to these issues, the AOJ should ensure that all indicated development is completed before the case is returned to the Board.

2.  The AOJ should schedule the Veteran for an examination by someone with the appropriate expertise to determine the nature and etiology of his claimed peripheral neuropathy.  The Veteran's electronic claims file should be forwarded to the examiner.  The examiner should indicate that he/she reviewed the file in conjunction with the examination. 

The examiner is asked to provide the following opinion:

Is it at least as likely as not (a 50 percent or better probability) that any currently diagnosed peripheral neuropathy is etiologically related to his active service?  

The examiner should specifically address the Veteran's contention that his presumed exposure to herbicides during service caused his peripheral neuropathy.  

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner is asked to provide a complete rationale for any opinions reached.

3.  Perform any additional development deemed necessary. 
 
4.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


